Exhibit 10.2

 

International Shipping Enterprises, Inc.

1225 Franklin Avenue, Suite 325

Garden City, NY 11530

 

July 14, 2005                    

 

Shareholders of Navios Maritime Holdings Inc.

20 Marshall Street

South Norwalk, CT 06854

 

  Re: Second Amendment to Stock Purchase Agreement (this “Amendment”)

 

Ladies and Gentlemen:

 

Reference is hereby made to the Stock Purchase Agreement dated February 28,
2005, as amended May 27, 2005 (“SPA”) among Navios Maritime Holdings, Inc.
(“Navios”), the Shareholders of Navios, the Shareholders’ Agent, and
International Shipping Enterprises, Inc. (“ISE”). Capitalized terms used herein
but not otherwise defined herein shall have such meanings as defined in the SPA.
We have agreed to amend and modify the SPA as follows:

 

1. Notwithstanding anything to the contrary in the SPA, including the provisions
of Sections 2.4 and 9, the language of Section 10.1(b) shall be deleted in its
entirety and replaced with the following: “(b) by the Shareholders, acting
through the Shareholders’ Agent, if (i) subject to (ii) below, the Closing shall
not have occurred on or before August 15, 2005 for any reason, or (ii) if Buyer
and its advisors, following consultation with the SEC, determine the applicable
proxy notice solicitation period to be 20 business days, if the Closing shall
not have occurred on or before August 31, 2005 for any reason .” This Amendment
shall only be effective upon execution and delivery of this Amendment and
compliance with paragraphs 2 and 5 below.

 

2. Notwithstanding anything to the contrary in the May 27, 2005 amendment to the
SPA, in accordance with Section 2.4 of the SPA (and notwithstanding the dates
therein), on or before 3 p.m. EST on July 8, 2005, Buyer shall deposit with
Escrow Agent an additional Three Million Dollars ($3,000,000) as a Deposit
Adjustment, and the definition of Deposit Adjustment in the SPA shall be deemed
amended accordingly.

 

3. The language of Section 10.2(a)(ii) shall be deleted in its entirety and
replaced with the following: “(ii) there has been a failure of satisfaction of a
condition to the obligations of Buyer that has not been waived, provided,
however, Buyer hereby waives the conditions in (x) Section 6.10, and (y) Section
6.3 to the extent that such failure of satisfaction of the condition in such
Section arises out of actions or omissions by Buyer, its agents, officers,
directors, employees or shareholders, or”.



--------------------------------------------------------------------------------

4. The second sentence of Section 10.3 shall be amended to delete the reference
to Section 10.1(b) by deleting the “(b)” in such sentence. The remainder of
Section 10.3 (with the exception of the first sentence, which is not amended or
revised by this Amendment) shall be deleted in its entirety and replaced with
the following:

 

“Upon any termination by Shareholders pursuant to the provisions of Section
10.1(b) for any reason, other than for a delay caused as a direct consequence of
(i) a breach by the Shareholders of their representations or obligations
referred to in Section 10.2(a) or a failure of conditions referred to in Section
10.2(a), or (ii) an act of war or terrorist event preventing or interrupting the
transmission of the Purchase Price, the Buyer shall forfeit the Deposit and the
Deposit Adjustment and shall cause the Escrow Agent to release within two (2)
business days the Deposit and the Deposit Adjustment, with accrued interest, to
Shareholders’ Agent and the Shareholders shall retain such Deposit and Deposit
Adjustment. Any termination under Section 10.1(b) for a delay caused as a direct
consequence of (i) a breach by the Shareholders of their representations or
obligations referred to in Section 10.2(a) or a failure of conditions referred
to in Section 10.2(a), or (ii) an act of war or terrorist event preventing or
interrupting the transmission of the Purchase Price, shall result in a prompt
refund of the Deposit and Deposit Adjustment, with interest, to Buyer.

 

Upon any termination pursuant to Section 10.2(b) for nonfullfillment of the
conditions of Section 7, with the exception of Sections 7.3 (to the extent that
such failure of satisfaction of the condition in such Section arises out of
actions or omissions by the Shareholders, the Company, its Affiliates, or their
officers, directors, employees or agents), or Sections 7.4 and 7.5, the Buyer
shall forfeit and cause the Escrow Agent to promptly release the Deposit to
Shareholders and the Shareholders shall, in addition to any other damages,
losses or expenses permitted under or provided for in this Agreement, retain the
Deposit, with accrued interest, if any. Subject to the foregoing, the parties’
obligations under Sections 11.2, 11.4, 11.5, 11.7 and 11.9 of this Agreement
shall survive termination.”

 

5. Buyer hereby confirms to the Shareholders and to Navios, and Navios and the
Shareholders hereby confirm to the Buyer, that the SPA remains in full force and
effect and this Amendment does not supercede or replace Section 10.2
“Termination for Breach” or the rights and remedies of the Buyer or the
Shareholders upon any termination pursuant to Section 10.2 as amended hereby.

 

6. Each of the parties hereby authorizes the delivery of a copy of this
Amendment to the Escrow Agent and hereby requests and directs that such Escrow
Agent hereafter follow the provisions of the Deposit Escrow Agreement and the
SPA, as hereby amended.

 

[SIGNATURE PAGES TO FOLLOW]



--------------------------------------------------------------------------------

 

Please confirm your agreement to the foregoing by signing the enclosed duplicate
of this letter.

 

BUYER:

INTERNATIONAL SHIPPING

ENTERPRISES, INC.

By:        

Name:

   

Title:

 

INDIVIDUAL SHAREHOLDERS:

     

CORPORATE SHAREHOLDERS:

       

GALI SHIPPING INC.

By:

  /S/ ANTHONY R. WHITWORTH      

By:

 

/S/ DR. PATRICK K. OESCH

    Anthony R. Whitworth          

Name:  Dr. Patrick K. Oesch

               

Title:   President & Director

       

PARK VIEW BUSINESS INC.

By:

  /S/ BRUCE C. HOAG      

By:

 

/S/ RYAN RUDOLPH

    Bruce C. Hoag          

Name:  Ryan Rudolph

               

Title:   Director

       

ARAMA ASSETS LIMITED

By:

  /S/ ROBERT G. SHAW      

By:

 

/S/ RYAN RUDOLPH

    Robert G. Shaw          

Name:  Ryan Rudolph

               

Title:   Director

By:

  /S/ TED C. PETRONE                 Ted C. Petrone                            
 

By:

  /S/ MICHAEL E. MCCLURE                 Michael E. McClure            



--------------------------------------------------------------------------------

       

HAZELMERE MARITIME INC.

By:

  /S/    SHUNJI SASADA      

By:

  /S/    SPYROS D. MAVROS     Shunji Sasada          

Name: Spyros D. Mavros

               

Title: President/Director

       

SALTCHUK RESOURCES, INC.

By:

  /S/    PABLO SOLER      

By:

  /S/    STEVEN GIESE     Pablo Soler          

Name: Steven Giese

               

Title: Vice President & CFO

By:

  /S/    GABRIEL SOLER                 Gabriel Soler            